OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of the invention of Group I, claims 1-13 and 20, in the reply filed on 24 August 2022 is acknowledged. Applicant’s traversal arguments are addressed below.
On pp. 1-2 of the reply, Applicant asserts that the International Search Report (ISR)/Written Opinion of the International Searching Authority (ISA) for the international counterpart application (PCT/EP2018/076563) indicates that unity of invention is present between the Groups of inventions, and that the standard thereof also applies to the U.S. Patent and Trademark Office (USPTO). Applicant also asserts that the Restriction Requirement has not provided proper reasons as to why the Groups of inventions do not define a special technical feature which makes a contribution in the art over the prior art references cited; specifically that the Examiner provides no reasoning as to how the prior art discloses or renders obvious the technical feature. 
However, MPEP 1850 does not state that the USPTO should be precluded from independently revisiting the inquiry regarding lack of unity, nor that the USPTO must defer to the ISA. In other words, the USPTO is permitted to make its own determination regarding the lack of unity analysis. Further, MPEP 1850(II) indicates that lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration. As set forth in the Restriction Requirement dated 25 May 2022, the (previous) Examiner indicated that the technical feature common amongst inventive Groups I-IV, the composition of claim 1, does not make a contribution in the art over references D1 and D2 cited on the Written Opinion dated 18 March 2020. 
While the rationale explaining how the technical feature (as defined by the Groups of invention) does not make a contribution in the art over D1 and D2 is not explicitly stated in the Restriction Requirement, it is the (instant) Examiner’s position that the rationale relied upon is set forth on pp. 4-5 of the Written Opinion, of which was referenced in the Restriction Requirement and reasonably discloses a container formed from the molding composition as claimed. Applicant has not indicated (through provision of evidence and/or technical/logical reasoning) that the art relied upon and the rationale set forth in the Written Opinion (describing how D1 and D2 in combination disclose/render obvious the technical feature) does not disclose/reasonably teach the technical feature.
Upon review/reconsideration of the art (D1 and D2) and rationale (pp. 4-5 of the Written Opinion) relied upon in the Restriction Requirement for determination of lack of unity, and in view of the foregoing, it is the Examiner’s position that the art/rationale relied upon reasonably discloses the technical feature; therefore, lack of unity is present. 
For these reasons above, Applicant’s arguments have not been found persuasive.
Additionally, on pp. 2-3 of the reply, Applicant generally asserts that the Examiner has not indicated that the inventive Groups are classified in different classes/subclasses; as well as that the inventions are not independent/distinct, and that the Examiner would not incur a serious burden by examining all of the claims together. However, it is noted that the instant application is a national stage entry filed under 35 U.S.C. 371, and is therefore not subject to US restriction practice inclusive of the aforesaid identification of different classifications and the burden which would be incurred. As such, the aforesaid assertions are moot.
However, (i) in view of the foregoing; (ii) upon reconsideration of the original groupings set forth in the Restriction Requirement; and (iii) in view of Applicant’s request to have Groups I, III, and IV examined together as set forth on pp. 1 and 3 of the reply, the Examiner has withdrawn the Restriction Requirement between Group I and Groups III and IV, respectively, as well as between Groups III and IV. In other words, Groups I, III, and IV, claims 1-13 and 17-20, are being considered together and are examined herein on the merits. Group II (claims 14 and 15) remains withdrawn. In totality, claims 1-15 and 17-20 are pending; claims 14 and 15 are withdrawn; and claims 1-13 and 17-20 are under consideration and have been examined on the merits.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 18 March 2020. 

Priority
Receipt is acknowledged of the certified copy of foreign priority application EP 17194342.6  required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) filed 18 March 2020; 10 August 2020; and 30 September 2022, have been considered.

Specification
The abstract of the disclosure is objected to because of the following informalities:
“froma” in line 1 constitutes a typographical/spelling error
Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[pp. 4, ln. 24-25] – the Examiner believes Applicant intended to recite “polybutylene terephthalate” rather than “polyethylene terephthalate”
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
In claim 1, the intrinsic viscosity range of 50 to 220 is objected to for lack of units; it is respectfully suggested to amend claim 1 to include the units cm3/g, as supported at [pp. 5, ln. 12-18] in order to overcome the issue
In claim 5, the recitation “comprising as additional substance” is grammatically incorrect/awkward; it is respectfully suggested to amend claim 1 to recite “as the additional substance” or “as an additional substance” in order to overcome the issue
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation of “wherein the total of the percentages by weight of components A) to B) is 100% by weight” renders the claim indefinite, as it is unclear how, based on the respective minimum and maximum weight percentages for components A) and B), the weight may total to 100% while exhibiting individual weights within the respective ranges. In other words, and for example, it is unclear how the total weight can be 100%, when component A) is 59.8 wt.% (min) and component B) is 10 wt.% (max), i.e., total being 69.8 wt.%; or when A) is 99.8 wt.% (max) and B) is 0.1 wt.% (min), i.e., total being 99.9 wt.%. The amounts of the components in the molding composition is not clear.
The specification indicates/includes the same issue at [pp. 2, ln. 30], however, also indicates at [pp. 4, ln. 19; pp. 10, ln. 29; Table 1] that it is the components A) to D) (emphasis added) which total 100 wt.%.
For examination on the merits and expedient/compact prosecution of the application, claim 1 is interpreted as if it recited that the total of components A) to D) totals 100 wt.%, in accordance with the aforecited sections of the specification. In order to overcome the issue(s), it is respectfully suggested to amend claim 1 to recite “A) to D)” rather than “A) to B)”. 
In view of the foregoing, it is respectfully noted that should Applicant adopt the aforesaid suggestion as an amendment, the specification at [pp. 2, ln. 30] should also be corrected.
Regarding claim 4, the limitation regarding the metal of component C) being chosen from the first, second, or third periods (emphasis added) of the periodic table renders the claim indefinite, as at least Period 1 of the Periodic Table does not include any metals – Period 1 includes H and He. As such, it is unclear how the metal of C) can be chosen from Period 1.
The specification indicates that the transition metal is chosen from the first, second, or third series (emphasis added) of the Periodic Table, with preference given to cobalt [pp. 6, ln. 35-41; pp. 7, ln. 1-2].
For examination on the merits, claim 4 is interpreted as if it recited “series” rather than “periods”, in accordance with the aforecited portion of the specification. To overcome the issue, it is respectfully suggested to amend claim 4 in accordance with the aforesaid interpretation. 
Regarding claim 18, it is first noted that the recitation of “the ingredients” renders the claim indefinite, as it lacks sufficient antecedent basis. Claim 18 is dependent upon claim 12, of which is dependent upon claim 11, where claim 11 does not recite “ingredients” – i.e., there is no prior introduction of ingredients in the claim dependency. 
Additionally, the species “soft drink components” renders the claim indefinite, as the metes and bounds of the scope of components encompassed thereby is not clear and cannot be readily determined/envisaged by one of ordinary skill in the art. See MPEP 2173.04 – a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.
The specification does not explicitly define nor provide any exemplary components which are encompassed within the scope of the claimed soft drink components [pp. 10, ln. 1]. Further, the plain meaning of the term is not so limiting such as to only encompass (e.g.) water, sweetener, and flavoring, but rather is broad such that it may encompass thousands of different chemicals (e.g., taurine, creatine, acids, juice) where one of ordinary skill in the art cannot readily envisage or would not be reasonably apprised of all the species encompassed within the scope thereof. 
For examination on the merits, claim 18 is interpreted as if “the ingredients” had proper antecedent basis, wherein said ingredients are disposed in or otherwise contained by the capsule; and wherein any component which is disclosed and/or evidenced as being present in soft/non-alcoholic drinks reads thereon. To overcome the issue(s), it is respectfully suggested to amend the claim to include limitations indicating that the ingredients are contained in the capsule, and (based on review of the specification) to strike “soft drink components” as a species.
Claims 2-13 and 17-20 are indefinite and rejected under 112(b) as they are dependent upon claim 1 and therefore include (and do not remedy) all of the indefiniteness issues/other deficiencies of claim 1 identified above.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over La Gamba et al. (SU 2016/0207697; “La Gamba”) in view of Sall (Karen Sall, “BASF Targets Coffee and Automotive Connoisseurs with New Resin Grades”, Plastics News, 21 October 2014, https://www.plasticsnews.com/article/20141021/NEWS/141029984/basf-targets-coffee-and-automotive-connoisseurs-with-new-resin-grades; “Sall”; copy provided herewith) and Cyr et al. (US 6,455,620; “Cyr”). 
The BASF Ultradur® (PBT) Product Range Brochure (March 2020, accessed online 22 Nov. 2022, https://s3.amazonaws.com/entecpolymers.com/v3/uploads/BASF-Ultradur-Product-Range.pdf;  “Ultradur® Product Brochure”; copy provided herewith) is relied upon as evidence for the basis of the rejection. 
Pawlow et al. (US 2006/0199922; “Pawlow”) is relied upon as evidence for the basis of the rejection of claim 7.
Regarding claim 1, La Gamba discloses a container in the form of a capsule (also recognized as a cartridge or pod), suitable for containing soluble/extractable beverage ingredients including granular coffee, barley, milk powder, and tea leaves [Abstract; Figs. 1, 2; 0001, 0004, 0009-0011]. The container body is formed from polybutylene terephthalate (PBT) (see MPEP 2131.02(II)) [0012, 0032]. La Gamba recognizes that the ingredients are to be hermetically sealed therein [Abstract; 0011, claim 10].
La Gamba is silent regarding the PBT including an oxidizable polyester-ether and a salt of a transition metal; and is also silent regarding the intrinsic viscosity (IV) of the PBT.
Sall teaches that Ultradur® B1520 FC is suitable for use in forming airtight coffee capsules; exhibit good barrier properties against moisture and oxygen; reduced or eliminates the need for complex coatings; suitable for injection molding (said capsules); is suitable/safe for food contact; and may be utilized in other thin-walled food packaging applications [pp. 1-2].
Cyr teaches that the combination of (i) a polyester-ether copolymer (capable of oxygen scavenging; i.e., oxidizable) and (ii) a transition metal (salt) oxidation catalyst may be added to a polyester that may be, inter alia, PBT, in order to increase the active oxygen scavenging capability of the polyester when formed into an article such as a rigid food packaging container intended for containing oxygen-sensitive products [Abstract; col. 2, ln. 35-46, 55-65; col. 3, ln. 4-15, 17-45; col. 4, ln. 50-67; col. 5; col. 7, ln. 45-51, 55-63; col. 8, 1-18]. The addition of (i) and (ii) does not require a photoinitiator [col. 9, ln. 30-36]. The use of the aforesaid combination in polyesters results in effective oxygen scavenging, and imparts low oxygen transmission rates and low haze values (at thicknesses of approx. 127 µm) to articles formed therefrom [col. 14, ln. 52-67; col. 15, ln. 1-40; col. 16, ln. 43-50].
The transition metal salt is, inter alia, cobalt stearate, and may be included in the composition (i.e., inclusive of (i), (ii), and the base polymer PBT) in an amount of 10-500 ppm [col. 4, 50-65]. The thermoplastic polymer (PBT) defines from 0 to 99.99 wt.% of the composition [col. 4, ln. 66-67]; and the polyester-ether copolymer may be included in an amount of at least about 1 wt.%, up to 15 wt.% [col. 3, ln. 38-46; col. 7, ln. 45-67; col. 8, ln. 1-10].
La Gamba and Sall are both directed to coffee capsules formed from PBT. La Gamba and Cyr are both directed to food packaging articles, in particular containers, intended for use with food products which are sensitive to the presence of moisture and/or oxygen. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized Ultradur® B1520 FC as the PBT which forms the capsule of La Gamba, as taught by Sall, in order to provide good barrier protection against moisture and oxygen, and/or because Ultradur® B1520 FC would have been recognized in the art as a suitable PBT (and/or polyester in general) for forming molded food packaging containers (specifically coffee capsules) requiring low levels of oxygen/moisture transmission (see MPEP 2144.07), where the selection of a known material based on its suitability for its intended use has been held prima facie obvious. 
Additionally, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added 10-500 ppm cobalt stearate and about 1 to 15 wt.% of an oxidizable polyester-ether copolymer to the aforesaid PBT (i.e., Ultradur® B1520 FC), as taught by Cyr, in order to further increase the oxygen scavenging capability of the composition/article (i.e., capsule) formed therefrom, thereby further increasing the oxygen barrier properties of the capsule and resulting in maintained or increased product freshness or longer-term expiration dates thereof.
Per the aforesaid modifications, the capsule of La Gamba would have been formed from a thermoplastic molding composition comprising about 1 to 15 wt.% of an oxidizable polyester-ether copolymer, 10-500 ppm cobalt stearate, remainder (i.e., greater than 0 to about 99 wt.%) being Ultradur® B1520 FC. Ultradur® B1520 FC is Applicant’s preferred PBT [pp. 12, ln. 7-11; Table 1], evidenced by the Ultradur® Product Brochure as exhibiting a viscosity number (i.e., inherent viscosity) of 88 cm3/g in accordance with ISO 1628, wherein “FC” an acronym for food contact [pp. 4, “Unreinforced grades”; pp. 6, “Product Features”].
The amount of PBT (from about 84 to about 99 wt.%) substantially overlaps with, and therefore renders prima facie obvious, the claimed range of 59.8 to 99.8 wt.% (see MPEP 2144.05(I)); the amount of polyester-ether (about 1 to 15 wt.%) renders prima facie obvious the corresponding claimed range of 0.1 to 10 wt.%; the amount of cobalt stearate (10-500 ppm) is within the claimed range of 5 to 10,000 ppm; and the additional substances are not required by claim 1. As stated above, the PBT would have been Ultradur® B1520 FC exhibiting a viscosity number (ISO 1628) of 88 cm3/g, of which is within the claimed range of 50 to 200. As modified, the capsule of La Gamba reads on all of the limitations of claim 1.
Regarding claim 2, the grounds of rejection of claim 1 above read on the limitations of claim 2. The polyester is 100 wt.% PBT, specifically Ultradur® B1520 FC. 
Regarding claim 4, the grounds of rejection of claim 1 above read on the limitations of claim 4. The transition metal of the salt is cobalt.
Regarding claim 6, it is noted that the aforesaid claim constitutes product-by-process limitations. MPEP 2113(I) and (II) indicate that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself – the patentability of a product does not depend on its method. However, the structure implied by the process steps should be considered, especially where the process steps would be expected to impart distinct structural characteristics to the final product.
In the instant case, it is noted that La Gamba, as modified above, does not explicitly disclose the process of molding the body of the capsule. However, Sall explicitly teaches that coffee capsules of the type substantially identical to La Gamba are typically injected molded. Given that La Gamba states that the capsule formed from PBT may be molded, where Sall teaches a similar capsule injection molded from PBT, it would have been prima facie obvious to have formed the capsule of La Gamba (as modified above in the grounds of rejection of claim 1) via injection molding (see MPEP 2143(I)(E)). 
As such, the capsule of (modified) La Gamba would have been injection molded, thereby reading on the claimed product-by-process limitations explicitly and on the structure resulting therefrom. 
Regarding claim 7, similar to claim 6 above, claim 7 constitutes product-by-process limitations (see MPEP 2113(I), (II)). As stated above, La Gamba discloses that the capsule may be molded or thermoformed [0012, 0032]; and further, as set forth above in the rejection of claim 6, it is known in the art to mold the capsules via injection molding. 
Given that the capsule would have been molded or thermoformed (i.e., shaped via heat and pressure), it stands to reason that the structure of the capsule resulting therefrom would have exhibited the structure resulting from the claimed process steps, absent factually-supported objective evidence to the contrary (see MPEP 2113(II)).
Additionally or alternatively, in view of the foregoing, and given that one of ordinary skill in the art recognizes that compression molding is suitable alternative method of molding thermoplastic, cup-shaped or tray-shaped containers; or alternatively recognizes that compression molding is a type (i.e., species of thermoforming/molding), as evidenced by Pawlow at [0052], it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have thermoformed the capsule of (modified) La Gamba by compression molding, thereby reading on the claimed product-by-process limitations explicitly and on the structure resulting therefrom. 
Regarding claim 8, in view of the grounds of rejection of claim 1 above, it is noted that La Gamba discloses that the capsule, at position (32) [Figs. 1-4] has a thickness which ranges from 0.1 to 0.8 mm [0012, 0029, 0031], such as 0.2 mm [0043], and that the height of (h) in Fig. 3 is 1.55 mm [0043]. 
In view of the foregoing, upon analysis of the cited sections and figures, La Gamba reasonably discloses (i) that the container has a wall thickness (emphasis added) ranging from approximately 0.1 to 0.8 mm (i.e., the thickness of the sealing ridge/lip at position (32) which reads on the claimed “a wall thickness”); or (ii) that the wall thickness of the body of the capsule would have been greater than 0.1 mm, and ranged up to about (i.e., slightly larger or smaller) 1.55 mm, of which renders prima facie obvious the claimed range of less than 1 mm (see MPEP 2144.05(I)). 
Regarding claim 9, in view of the grounds of rejection of claim 1, specifically given (i) that the capsule of La Gamba, as modified, would have been formed from a substantially identical thermoplastic molding composition relative to that which is claimed and disclosed in terms of component species and respective weight amounts (including the use of base PBT being Ultradur® B1520 FC); and given (ii) that Cyr discloses that the addition of the polyester-ether copolymer and the transition metal salt increase the oxygen scavenging capabilities of the polyesters and result in low oxygen transmission; in the (iii) absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the container of La Gamba (as modified) would have inherently exhibited an oxygen permeability of less than 5 cc/m2/day/atm, as claimed (see MPEP 2112(V); 2112.01(I), (II)). 
Regarding claim 11, the grounds of rejection of claim 1 above read on the limitations of claim 11. The container of La Gamba (as modified) is a capsule.
Regarding claim 12, the grounds of rejection of claims 1 and 11, as well as the grounds of rejection of claim 9 above, read on the limitations of claim 12. The amount of Ultradur® B1520 FC renders obvious the claimed range (see MPEP 2144.05(I)), wherein the composition of the container of modified La Gamba would therefore have encompassed embodiments where the amount of Ultradur® would have been within the claimed range of at least 79.4 wt.% based on the overall weight of the composition. Given all of the substantially identical features/components between the container of modified La Gamba and that which is claimed/disclosed (i.e., see claim 9 rejection above), and in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the composition(s) encompassed by modified La Gamba would have inherently exhibited an oxygen permeability at least 30% lower than that of the oxygen transmission rate of Ultradur® B1520 FC alone (see MPEP 2112(V); 2112.01(I), (II)).
Regarding claim 13, the grounds of rejection of claim 1 above read on the limitations of claim 13. As modified, the thermoplastic composition which forms the capsule of modified La Gamba (that is, the components thereof) do not require the use of zinc acetate; and given that the PBT would have been Ultradur® B1520 FC, in view of Applicant’s specification, the Examiner is left to presume that the PBT would not have included any of the claimed zinc compounds which are excluded. 
Regarding claim 17, the grounds of rejection of claim 1 above read on the limitations of claim 17. As stated, La Gamba (as modified) discloses that beverage ingredients are disposed in the container [0001].
Regarding claim 18, the grounds of rejection of claims 1, 9, 11, and 12 above read on the limitations of claim 18.
Regarding claim 19, the grounds of rejection of claim 1 above read on the limitations of claim 19. 
Regarding claim 20, the grounds of rejection of claim 1 (and in view of the rejection of claim 6) above read on the limitations of claim 20 – the PBT of the composition of modified La Gamba would have been Ultradur® B1520 FC, of which exhibits a viscosity number of 88 as evidenced by the Ultradur® Product Brochure. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over La Gamba in view of Sall and Cyr (as evidenced by the Ultradur® Product Brochure) as applied to claim 1 above, further in view of Severini (US 2014/0008368; “Severini”).
Regarding claim 3, La Gamba, as modified, discloses the capsule as set forth above in the rejection of claim 1 under 35 U.S.C. 103. The capsule would have been formed from Ultradur® B1520 FC, a polyester-ether copolymer, and a cobalt-based (e.g., cobalt stearate) transition metal oxidation catalyst. 
La Gamba, as modified, does not explicitly teach the polyester-ether copolymer where at least one polyether segment comprises a poly(tetramethylene-co-alkylene) ether where the alkylene is a C2-C4 alkylene. 
However, Cyr explicitly teaches that the Eastman Chemical Company’s Ecdel® line may be blended with the polyester [col. 7, ln. 49-51]; and further, explicitly teaches Ecdel® 9967 as suitable for use therefor [col. 16, ln. 65-67; cols. 17-18].
Severini teaches that Ecdel® 9967, a polyester-ether comprising at least one polyether segment comprising poly(tetramethylene-co-alkylene) ether, where the alkylene group is C2 to C4, can be added to polyesters (of which are PET or PET formed from minor amounts of diols other than ethylene glycol) alongside a transition metal catalyst for the provision of increased oxygen scavenging properties and thus decreased oxygen transmission, where said polyesters may be formed into containers [0044-0047, 0153; see also Abstract; 0001, 0011, 0020, 0024, 0026-0028, 0030 0040, 0041, 0048-0056]. Applicant’s specification also provides evidence that Ecdel® 9967 is a polyester-ether exhibiting the aforesaid segment including tetramethylene-co-alkylene, see [pp. 5, ln. 35-42; pp. 6, ln. 1-21].
Severini is directed to polyester compositions for forming into containers (analogous to La Gamba), and is substantially similar to the disclosure of Cyr.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized Ecdel® 9967 as the polyester-ether copolymer of the thermoplastic composition which forms the capsule of La Gamba, as based on the disclosure and intended use disclosed/taught by Cyr/Severini, it would have been recognized as a suitable polyester-ether copolymer for inclusion in polyester (including both PBT-based and PET-based compositions) molding compositions which require increased resistance to oxygen transmission (see MPEP 2144.06). 
As such, the polyester-ether copolymer of the composition which forms the capsule of modified La Gamba would have been Ecdel® 9967 and thus included the polyether segments including tetramethylene-co-alkylene where alkylene is C2 to C4 (e.g., tetramethylene-co-ethylene ether).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over La Gamba in view of Sall and Cyr (as evidenced by the Ultradur® Product Brochure) as applied to claim 1 above, further in view of Moeller et al. (US 2016/0122530; “Moeller”).
Regarding claim 5, La Gamba, as modified, discloses the capsule as set forth above in the rejection of claim 1 under 35 U.S.C. 103. The capsule would have been formed from (the thermoplastic composition comprising) Ultradur® B1520 FC, a polyester-ether copolymer, and a cobalt-based (e.g., cobalt stearate) transition metal oxidation catalyst. 
La Gamba, as modified, is silent regarding the thermoplastic composition including from 0.01 to 2 wt.% of an acrylic acid polymer as claimed.
Moeller teaches that the addition of from 0.01 to 2 wt.% of acrylic acid polymer, of which may be 100 wt.% polyacrylic acid polymer, to a polyester composition (e.g., polyalkylene terephthalates; PET, also names PBT) can reduce the amount of volatile organic content (e.g., total organic carbon) released/emitted from the compositions (e.g., on exposure to elevated temperatures; often associated with the use of titanium catalyst for polycondensation of the polyester), of which is of particular concern in the food packaging sector; the polyester compositions inclusive of the polyacrylic acid polymer are suitable for use in injection molding/thermoforming, inter alia, coffee capsules [Abstract; 0008, 0009, 0010, 0014, 0018, 0020-0022, 0027, 0030, 0074-0078, 0168, 0170, 0173].
La Gamba and Moeller are both directed to coffee capsules and polyesters (e.g., PET, PBT) which are suitably molded or thermoformed into said capsules.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included 0.01 to 2 wt.% of a polyacrylic acid polymer in the thermoplastic composition of (modified) La Gamba, as taught by Moeller, in order to reduce the overall amount of VOC/TOC content released from the coffee capsules during processing and/or upon exposure to elevated temperatures.
Per the aforesaid modification, the coffee capsule of modified La Gamba would have exhibited all of the features/included all of the components as set forth above in the rejection of claim 1, and would have further included 0.01 to 2 wt.% polyacrylic acid copolymer based on the total weight of the composition. As such, the thermoplastic composition would have included about 1 to 15 wt.% of an oxidizable polyester-ether copolymer; 10-500 ppm cobalt stearate; 0.01 to 2 wt.% polyacrylic acid; remainder (i.e., greater than 0 to about 99 wt.%) being Ultradur® B1520 FC, thereby reading on the limitations of claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over La Gamba in view of Sall and Cyr (as evidenced by the Ultradur® Product Brochure) as applied to claim 1 above, further in view of Empl et al. (US 2015/0298898; “Empl”).
Regarding claim 10, La Gamba, as modified, discloses the capsule as set forth above in the rejection of claim 1 under 35 U.S.C. 103. The capsule would have been formed from (the thermoplastic composition comprising) Ultradur® B1520 FC, a polyester-ether copolymer, and a cobalt-based (e.g., cobalt stearate) transition metal oxidation catalyst.
La Gamba, as modified, does not explicitly disclose the filling volume of the capsule being less than 250 mL (i.e., does not disclose the ingredients occupying a volume within the capsule of less than 250 mL).
Empl teaches that single-serving coffee capsules, formed from polyesters, may have volumes such as form 15 to 40 mL [Abstract; 0009-0026; 0076-0078].
La Gamba and Empl are both directed toward polyester-based, single-serving coffee capsules for use with corresponding brew machines.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the capsule of La Gamba (as modified above in the grounds of rejection of claim 1) having a volume of 15 to 40 mL, as taught by Empl, as the aforesaid volume would have been well-recognized within the art of single-serve, polyester-based coffee capsules, and to have filled the capsule to any degree within said volume range, predictably resulting in a capsule having a defined volume and coffee particles therein, capable of producing coffee beverages of the standard/predetermined volume (see MPEP 2143(I)(E); 2143(I)(G); 2143.01). 
Per the aforesaid modification, the capsule of La Gamba would have comprised all of the features/components as set forth above in the grounds of rejection of claim 1, and would have exhibited a volume of 15 to 40 mL and been filled to any degree within said range, thereby within and/or rendering prima facie obvious the claimed fill range of less than 250 mL (see MPEP 2144.05(I)). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2014/0366745 to Goglio et al. – [Abstract; Figs. 1-6; 0001, 0002, 0004, 0021, 0034, 0042]
US 2017/0327308 to Valsecchi et al. – [Abstract; Figs. 1, 2; 0002, 0004, 0029, 0031]
US 2012/0114887 to Drbohlav, III et al. – [full disclosure]
US 2013/0216683 to Roelofs et al. – [full disclosure]
US 2011/0008554 to Chen et al. – [Abstract; 0009-0014, 0019-0021, 0026]
US 2020/0062495 to Anton et al. – [0104, 0108, 0110]
US 2008/0171169 to Liu – [full disclosure]
US 2015/0240052 to Fava et al. – [full disclosure]
US 2020/0017679 to Sahl et al. – [full disclosure]
US 6,083,585 to Cahill et al. – [full disclosure]
US 2010/0239717 to Yoakim et al. – [Abstract; Figs.; 0001, 0003, 0014, 0033, 0039, 0043, 0046, 0047, 0055, 0058-0066]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782